                                                                    JS-6




                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                          EASTERN DIVISION



TYRELL J. RAINEY,                       No. ED CV 17-2129-GW (DFM)

         Petitioner,                    JUDGMENT

             v.

D. ASUNCION, Warden,

         Respondent.



      Pursuant to the Court’s Order Accepting the Report and
Recommendation of United States Magistrate Judge,
      IT IS ADJUDGED that the Petition is denied, and this action dismissed
with prejudice.



Date: August 13, 2019                    ___________________________
                                         GEORGE H. WU
                                         United States District Judge
